DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Claims 9, 10, 15, 18, 20, 23, 26, 32, 33, 35, and 39 are cancelled.  Claims 11-14, 16, 22, 24-25 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb. 18, 2022.
Applicant argues on pages 9 and 10:
Applicant traverses this restriction requirement on the grounds that combined search and examination of the alleged inventions would not be a serious burden. Under such circumstances, restriction is improper under MPEP §803. Should the Examiner have further questions or comments with respect to examination of this case, it is respectfully requested that the Examiner
telephone the undersigned so that further examination of this application can be expedited.

The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT). However, the guidance set forth in this chapter with regard to other substantive and procedural matters (e.g., double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally applies to national stage applications submitted under 35 U.S.C. 371.
Because this application is a 371 filing, it is considered under Unity of Invention (see MPEP 1850, MPEP 1893.03, and 37 CFR 1.475).  37 CFR 1.475(a) states that a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Unlike the “Independent and Distinct” analysis, 37 CFR 1.475 does not make an exception based on search burden.  Furthermore, even if search burden is considered, Applicant provides no reasoning to support this argument.  In contrast, the different scopes and different combinations of elements in the different inventions would require different search queries and 
Nonetheless, Applicant may still capture the subject matter of the non-elected claims by rewriting the non-elected claims in dependent form if (and after) allowable subject matter is found in the elected claims.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  However, after further consideration of the elected claims, new rejections are made.
Claims 1-8, 17, 19, 21, 34, and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last three line, recites:
transmission and/or reception of the optical wireless communication signal by the at least one of the transmitter and the receiver is substantially altered.

Claim 2 recites:
the at least one shutter element has a wavelength-dependent transparency such that it is substantially transparent to light at one of the first wavelength and the second wavelength, and substantially opaque to light at the other of the first wavelength and the second wavelength
It is not clear how transparent or opaque the shutter element must be to be “substantially” transparent and “substantially” opaque.
Claim 8 recites 
a) the transmission and/or reception of the optical wireless communication signal is substantially altered such that transfer of the data via the optical wireless communication signal is at least one of reduced, disrupted or restricted 
It is not clear how altered the signal must be to be “substantially” altered.
Claim 37, first line, recites “the controller”.  Claim 37 depends from claim 36, and claim 36 recites “at least one controller”.  It is not clear if “the controller” in claim 37 is one of the “at least one controller” from claim 36 (in which case the Examiner suggests amending claim 37 to recite “wherein the at least one controller”), or if claim 37 is introducing an additional controller (in which case there is insufficient antecedent basis for “the controller”).  For the purposes of this Action, it will be interpreted as “at least one controller”.  
Claim 37, last line, recites: “said at least two of the device.”  It appears that “device” should be plural.  This makes the conjugation consistent and also is consistent with “”at least two of the devices” in line 2.  If “device” in the last line is intended to be singular, then it is not clear 
Claims 2-8, 17, 19, 21, 34, 36 and 37 are also rejected because they depend from one or more of the claims rejected above and fail to further limit the scope in a manner to overcome the rejections.
Claim 38, last two lines, recites
transmission and/or reception of an optical wireless communication signal by the at least one of the transmitter and the receiver is substantially altered.
It is not clear how altered the signal must be to be “substantially” altered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 17, 19, 21, and 34 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 20120128365 (Paek)

claim 1, Paek teaches an optical wireless communication device comprising:
at least one of a transmitter and a receiver configured to transmit and/or receive light comprising an optical wireless communication signal representing data (FIG. 1: transmitter 100; FIG. 2: receiver 230; [0019] and [0020]);
at least one adjustable shutter element associated with the at least one of a transmitter and a receiver (FIG. 2: filter 220 adjusted by controller 210), wherein the at least one adjustable shutter element and the associated at least one of the transmitter and the receiver are adjustable between a first configuration and a second configuration such that in the first configuration the at least one adjustable shutter element is configured to at least partially block or partially redirect light having a first selected property and at least partially allow light having a second selected property to pass through unaffected such that transmission and/or reception of the optical wireless communication signal by the at least one of the transmitter and the receiver is substantially altered ([0042]: “The controller 210 may classify a data to be received and may further select a wavelength corresponding to the classification of the data to be received” and [0046]: “The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength.”).

FIGS. 1 and 2 are reproduced for reference.

    PNG
    media_image1.png
    198
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    463
    media_image2.png
    Greyscale


Regarding claim 2, Paek teaches a device according to claim 1, wherein the transmitter transmits light at a first wavelength (FIG. 1: one of the wavelengths from light emitting unit 140), the receiver is sensitive to light at a second, different wavelength (FIG. 2: receiver sensitive to light that passes through filter 220 and reaches light receiver 230), and the at least one shutter element has a wavelength-dependent transparency such that it is substantially transparent to light at one of the first wavelength and the second wavelength, and substantially opaque to light at the other of the first wavelength and the second wavelength ([0046] “The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength. More specifically, the received visible light may be filtered into range of wavelengths corresponding to a red light, a blue light, or a green light.”).

Regarding claim 8, Paek teaches a device according to claim 1, wherein at least one of a), b) or c):
a) the transmission and/or reception of the optical wireless communication signal is substantially altered such that transfer of the data via the optical wireless communication signal is at least one of reduced, disrupted or restricted (FIG. 2: filter 220 alters the optical signal by selectively filtering and passing wavelengths; see [0046]);
b) the device further comprises a mechanism for moving the at least one adjustable shutter element relative to at least one of the transmitter and the receiver to adjust between the first configuration and the second configuration;
c) in the second configuration and the first configuration the at least one adjustable shutter element at least partially covers the at least one of the transmitter and the receiver (FIG. 2: filter 220 at least partially covers the receiver 230).

Regarding claim 17, Paek teaches a device according to claim 1, wherein at least one of a) or b):
a) the first selected property is a first wavelength in a first range of wavelengths and the second selected property is a second wavelength in a second range of wavelengths (FIG. 1: R, G, and B lights; [0046] “The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength. More specifically, the received visible light may be filtered into range of wavelengths corresponding to a red light, a blue light, or a green light.”);
b) the light having the first selected property comprises infra-red light and the light having the second selected property comprises visible light.

Regarding claim 19, Paek teaches a device according to claim 1, wherein at least one of a) or b):
a) the at least one adjustable shutter element and at least one of the transmitter and the receiver are configured to be manually adjusted by a user;
b) the device further comprises a drive arrangement operable to adjust the at least one adjustable shutter element and the at least one of the transmitter and the receiver wherein the drive arrangement is electrically, magnetically and/or electro-magnetically powered (FIG. 2: controller 210 electrically drives filter 220).

Regarding claim 21, Paek teaches a device according to claim 1, wherein the device further comprises a controller configured to automatically control adjustment of the at least one adjustable shutter element (FIG. 2: controller 210; [0042] “The controller 210 may classify a data to be received and may further select a wavelength corresponding to the classification of the data to be received.”).
.
Regarding claim 34, Paek teaches a device according to claim 1 wherein at least one of a) or b):
a) the transmitter is configured to transmit modulated light (FIG. 1: modulator 120) and/or the receiver is configured to receive modulated light (FIG. 2: demodulator 240), and the modulated light comprises at least one of infra-red radiation, ultra-violet radiation, visible light (FIG. 1: R, G, and B light from light emitter 140; [0031]: “a visible light communication system”);
b) the device further comprises an indicator for providing an indication that the at least one adjustable shutter element is in the first or second configuration and/or that the at least one adjustable shutter element has changed configuration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek in view of US 6,870,989 (Devenyi)

Regarding claim 3, Devenyi teaches a device according to claim 2, wherein the at least one shutter element further comprises a mechanism for moving the at least one adjustable shutter element having a wavelength-dependent transparency into or out of a field of view of the transmitter and/or the receiver to adjust between the first configuration and the second configuration.

Paek teaches the device of claim 2 and Devenyi teaches that movable filters that can be moved into and out of the field of view of an optical device were known.  See, for example, the last paragraph of col. 4 and the first paragraph of col. 5:
(6) The filter module 50 comprises a movable support 58 upon which the bandpass light filters 52 are mounted. The bandpass light filters 52 are each discrete-wavelength-range light filters, which filter a fixed, specific range of wavelength and are not themselves otherwise controllable. The filtered range may be of any desired type for which a light filter may be prepared, such as a low-pass band, a high-pass band, or a central-pass band. Such bandpass light filters 52 are known in the art.

(7) The movable support 58 in the illustrated embodiment is linearly movable on a linear bearing 60. A drive mechanism 62 is operably connected to the movable support 58 to controllably move the bandpass light filter 52 into and out of the light path 34. The drive mechanism 62 may be of any operable type. It preferably includes a lead screw 64 drivably connected to the movable support 58 through a drive nut 66. A controllable motor such as a stepper motor 68 with a rotating output 70 drives the lead screw 64, in turn driving the movable support 58 along the linear bearing 60. Equivalently, the controllable motor may be of any other operable type, such as a DC motor or a linear actuator.
See also FIG. 3:

    PNG
    media_image3.png
    764
    493
    media_image3.png
    Greyscale

It would have been obvious that the filter of Paek can be modified to operate in other ways known if the art for similar filters.  In particular, both Paek and Devenyi are in the technical field (e.g., optical communications) and the results would have been predictable (e.g., the moveable filter will selectively filter the light).

Regarding claim 38, Paek teaches a method of controlling optical wireless communication comprising:
operating at least one adjustable shutter element associated with at least one of a transmitter and a receiver (FIG. 2: filter 220 adjusted by controller 210 and associated with receiver 230) by moving the adjustable shutter element between a first configuration and a second configuration, wherein in the first configuration the at least one adjustable shutter element is configured to at least partially block or partially redirect light having a first selected property and at least partially allow light having a second selected property to pass through unaffected such that transmission and/or reception of an optical wireless communication signal by the at least one of the transmitter and the receiver is substantially altered ([0042]: “The controller 210 may classify a data to be received and may further select a wavelength corresponding to the classification of the data to be received” and [0046]: “The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength.”).

Claim 38 is a method that is similar to the method of operation of claim 1.  However, claim 38 recites “moving” the shutter between first and second configurations, while claim 1 recites “adjusting” the shutter between first and second configurations.  
Paek teaches the use of a filter that can be adjusted between first and second configurations.  Furthermore, Devenyi teaches the use of movable filters in optical communications systems.  See, for example, the last paragraph of col. 4 and the first paragraph of col. 5:
(6) The filter module 50 comprises a movable support 58 upon which the bandpass light filters 52 are mounted. The bandpass light filters 52 are each discrete-wavelength-range light filters, which filter a fixed, specific range of wavelength and are not themselves otherwise controllable. The filtered range may be of any desired type for which a light filter may be prepared, such as a low-pass band, a high-pass band, or a central-pass band. Such bandpass light filters 52 are known in the art.

(7) The movable support 58 in the illustrated embodiment is linearly movable on a linear bearing 60. A drive mechanism 62 is operably connected to the movable support 58 to controllably move the bandpass light filter 52 into and out of the light path 34. The drive mechanism 62 may be of any operable type. It preferably includes a lead screw 64 drivably connected to the movable support 58 through a drive nut 66. A controllable motor such as a stepper motor 68 with a rotating output 70 drives the lead screw 64, in turn driving the movable support 58 along the linear bearing 60. Equivalently, the controllable motor may be of any other operable type, such as a DC motor or a linear actuator.
See also FIG. 3:

    PNG
    media_image3.png
    764
    493
    media_image3.png
    Greyscale

It would have been obvious that the filter of Paek can be modified to operate in other ways known if the art for similar filters.  In particular, both Paek and Devenyi are in the technical field (e.g., optical communications) and the results would have been predictable (e.g., the moveable filter will selectively filter the light).

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek in view of US 2016/0149645 (Liu).

Regarding claim 5, Liu teaches a device according to claim 1, wherein the at least one shutter element covers both the transmitter and the receiver when in the first configuration.

Paek at FIG. 1 teaches the use of plural light emitting sources in the light emitting element 140 to emit light at different wavelengths as desired:

    PNG
    media_image1.png
    198
    477
    media_image1.png
    Greyscale

Paek at FIG. 2 teaches a tunable filter 220 at the receiver 230 to control the wavelength of light reaching the receiver:

    PNG
    media_image2.png
    200
    463
    media_image2.png
    Greyscale


Liu teaches that it was known to use filters at both transmitters and receivers in free space optical communications systems.  See, for example, FIG. 4, which illustrates filters 408, 410 at the transmitter and receiver respectively:

    PNG
    media_image4.png
    423
    402
    media_image4.png
    Greyscale

In particular, FIG. 4 of Liu teaches the use of a white light source 404 with a filter to generate the desired wavelength of light.  This is taught as an alternative to the use of wavelength specific light sources, such as FIG. 3 which teaches the use of a red light LED 304.  
In light of this, it would have been obvious that the wavelength specific light sources in Paek can be modified to use a white light source and an adjustable filter to generate the desired wavelength of light.  In particular, both references are in the same technical field (e.g., optical communication) and the results would have been predictable (e.g., the tunable filter will allow the desired wavelength of light to be generated).  

Regarding claim 6, Liu teaches a device according to claim 1, wherein the at least one adjustable shutter element comprises a first adjustable shutter element associated with the transmitter and a second adjustable shutter element associated with the receiver.

As discussed in claim 5, it would have been obvious that the wavelength specific light sources in Paek can be modified to use a white light source and an adjustable filter to generate the desired wavelength of light.  

Regarding claim 7, Liu teaches a device according to claim 6, wherein the first and second adjustable elements are configured to be adjusted independently.

Paek teaches the use of separate controller 110, 210 controlling operations at the transmitter and receiver.  In the case of using an adjustable filter at both the transmitter and receiver, as discussed in claim 5, it would have been obvious that the adjustable filters (like other elements in the transmitter and receiver) are controlled by their local controllers and, therefore, are adjusted independently (i.e., adjusted by their local controllers).   


 
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120128365 (Paek).

Regarding claim 36, Paek teaches an optical wireless communication system comprising:
a plurality of optical devices according to claim 1 each having a respective at least one adjustable shutter element;
at least one controller configured to control operation of each of the plurality of shutter elements (FIG. 1: controller 110; FIG. 2: controller 210).

Regarding the use of plural devices according to claim 1, it would have been obvious that more than one device can be used.  For example, a second transmitter and receiver can be used to communicate data to and/or from different locations than the first set of transmitter and receiver.

Regarding claim 37, Paek teaches a system according to claim 36, wherein the controller is configured to selectively control shutter elements of at least two of the devices thereby to allow, prevent or restrict communication between said at least two of the device (FIG. 2: controller 210 controlling filter 230).

Paek teaches the use of controllers 210 to control the filter 230.  See also [0042] (“The controller 210 may classify a data to be received and may further select a wavelength corresponding to the classification of the data to be received”) and [0046] (“The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength.”).  It would have been obvious when using plural devices that the controllers will selectively control the filters.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
US 20120128365 (Paek) is the closest art of record.  See the discussion of Paek in the rejection of claims 1 and 2.
US 2009/0310971 (Kim) teaches a system for controlling access to an online service.  FIG. 5 illustrates a network formed by light sources 210, 220, 230 and a communication device 200.

    PNG
    media_image5.png
    838
    479
    media_image5.png
    Greyscale

See, for example, [0040] (“The light sources 210, 220 and 230 transmit transmission data received from the communication control device 200 to the VLC terminals 110, 120, 130, 140, 150, 160, 170, 180 and 190 located in their service areas.”).  However, it fails to teach the particular operations of the controller as recited in claim 4.   
US 9,729,236 (Hyde) teaches open optical communication system using filters to select desired wavelengths.  See col. 4, second full paragraph:
(21) A transmitted signal may be received using a receiver configured according to the systems and methods herein. The receiver may use filters to select certain wavelengths of light, where the wavelengths selected correspond to wavelengths used to transmit data by the transmitters described herein. The receiver may process the modulations of the selected wavelengths and covert the modulations into data. The data corresponds to the data transmitted. The receiver may also enable and disable the filtering of certain frequencies, thereby allowing the selection of certain channels of data.
US 2013/0188950 (Sakauchi) teaches the use of a filter that is moveable to control the filtering frequency.  See, for example:
[0018] Further, the wavelength variable filter usually includes a mechanical movable portion for varying a wavelength characteristic. For this reason, when such wavelength variable filter is used, a problem in which the size of the apparatus is increased, the reliability of the apparatus is reduced, and the integration of the optical circuits may become difficult occurs.
US 7,113,662 (Persson) teaches that moveable filters were known in optical communications equipment.  See, for example, the paragraph spanning cols. 4-5:
(19) ... An example of such a "drop or not" filter is a filter manufactured by Coming Inc. (product series Pure Path WMS) and consists of a movable dielectric multiple interference filter where one part of the filter is a standard band pass filter and one part is a non-selective mirror. The networks illustrated in FIGS. 2-4 describe different types of prior art nodes. The present invention is in one embodiment a node that can be used in similar networks.
In summary, Paek teaches the free space optical communication system using adjustable filters, as recited in the rejections of claims 1 and 2.  Kim teaches a controller separate from the transmitters and receivers of the free space optical systems.  However, the prior art of record fails to teach, in combination with other claim limitations, a system including a controller configured to establish a communication channel with an access point or further device via the receiver whilst preventing transmission from the transmitter to the access point or further device, and to move from the first configuration to the second configuration in response to a signal received through the communication channel thereby to allow transmission of data by the transmitter to the access point or further device when in the second configuration, as recited in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636